         Case 1:19-cv-01075-JTA Document 15 Filed 06/02/20 Page 1 of 2



                 IN THE DISTRICT COURT OF THE UNITED STATES§
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

LINDA LAGER,                               )
                                           )
                Plaintiff,                 )
                                           )
v.                                         ) CIVIL ACTION NO. 1:19-cv-1075-JTA
                                           )
ANDREW SAUL,                               )
Commissioner of Social                     )
Security,                                  )
                                           )
                Defendant.                 )

                        MEMORANDUM OPINION AND ORDER

       Pending before the court is the Commissioner of Social Security’s Unopposed

Motion for Entry of Judgment under Sentence Four of 42 U.S.C. § 405(g) With Reversal

and Remand of the Cause to the Defendant. (Doc. No. 13.) In his memorandum supporting

his motion, the Commissioner states remand is appropriate so the agency can “further

evaluate the medical opinion evidence in accordance with the regulations, re-assess

Plaintiff’s residual functional capacity, proceed through the sequential evaluation process,”

make the appropriate findings “based on the updated record,” “take any further action to

complete the administrative record,” and “issue a new decision.” (Doc. No. 14.)

       Sentence four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for

a rehearing.”     42 U.S.C. § 405(g).     The district court may remand a case to the

Commissioner for a rehearing if the court finds “either . . . the decision is not supported by
         Case 1:19-cv-01075-JTA Document 15 Filed 06/02/20 Page 2 of 2



substantial evidence, or . . . the Commissioner or the ALJ incorrectly applied the law

relevant to the disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).

       Here, the court finds reversal and remand necessary as the Commissioner concedes

reconsideration and proper application of governing law and further development of the

record is in order. Moreover, Plaintiff does not oppose the motion. (Doc. No. 13.) Further,

pursuant to 28 U.S.C. § 636(c)(1) and Rule 73 of the Federal Rules of Civil Procedure, the

parties have consented to the full jurisdiction of the undersigned United States Magistrate

Judge. (Docs. No. 7, 8.)

       Accordingly, it is hereby

       ORDERED that the Commissioner’s motion (Doc. No. 13) is GRANTED.

       It is further

       ORDERED, for the reasons set forth in the motion (Doc. No. 13) and in this Order,

the decision of the Commissioner is hereby REVERSED and this case is hereby

REMANDED to the Commissioner for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g).

       A separate final judgment will issue.

       DONE this 2nd day of June, 2020.



                                   /s/ Jerusha T. Adams
                                   JERUSHA T. ADAMS
                                   UNITED STATES MAGISTRATE JUDGE




                                               2
